Title: From Thomas Jefferson to Joseph Dougherty, 19 July 1808
From: Jefferson, Thomas
To: Dougherty, Joseph


                  Memorandum for Joseph Dougherty.
                  
                     
                        July 19. 08.
                        a check on the bank US. is given of this date for
                        42.74
                     
                     
                        
                        to be paid to 
                        
                              Cooper
                        18. 
                        
                        
                     
                     
                        
                        
                        Henry Ingle
                        15. 
                        
                        
                     
                     
                        
                        
                        Doctr. Patterson
                        
                           
                               9.74
                        
                        42.74
                     
                     
                        
                           Aug. 7.
                        
                           a check of this date is given for
                        
                        112.50
                     
                     
                        
                        to be paid to
                        Doctr. Worthington
                        43.25
                        
                     
                     
                        
                        
                        Doctr. Elzey
                        30. 
                        
                        
                     
                     
                        
                        
                        Doctr. Ott
                        
                           39.25
                        
                        112.50
                     
                  
                  
                     Th: Jefferson 
                     
                     July 19. 08.
                  
               